Citation Nr: 1207543	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for heart disease, including hypertension.

2.  Entitlement to service connection for residuals of a stroke secondary to heart disease, including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.  He also had service in the New Jersey Army National Guard from August 1987 to April 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2010 the Board remanded these matters for the purpose of affording the Veteran a Board hearing.  In November 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Evidence pertinent to the matters on appeal (including medical extracts, the Veteran's pharmacy records from the 1970s, and a November 2011 letter from the Veteran's private physician) was received contemporaneously with the Veteran's November 2011 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hypertension that was present during his active service.  He also asserts that his heart disease and hypertension have been aggravated by his service-connected hearing loss.  The Veteran has not asserted that his heart disease is related to his service in the New Jersey Army National Guard.

The Veteran's blood pressure was recorded as 138/88 on his May 1967 service separation physical.  In October 1997 the Veteran underwent abdominal aortic aneurysm repair, and a January 1998 private hospitalization record indicated that the Veteran had an episode of aphasia "probably secondary to a stroke."

The Veteran's claim of service connection for heart disability was denied in a June 1998 rating decision.  Following receipt of the Veteran's notice of disagreement, a statement of the case was issued in February 1999, and the Veteran's appeal was received in April 1999.  There has been no adjudication of these matters since April 1999.

Evidence associated with the claims file since April 1999 includes a November 2011 letter from the Veteran's private physician, JPK, MD.  In the November 2011 letter, Dr. K stated, in pertinent part, as follows:

[The Veteran's] blood pressure started to increase at 22 which is unusual for a patient with essential hypertension.  [The Veteran] has no other documented causes for secondary hypertension.

At his November 2011 Board hearing, the Veteran essentially indicated (November 2011 Board hearing transcript, page 4) that he had had elevated blood pressure readings during his service separation physical.  He further indicated (November 2011 Board hearing transcript, pages 5-6) that he had gone to a family physician and pharmacy as early as the Fall of 1967 for treatment and medications related to high blood pressure.  The Veteran also asserted (November 2011 Board hearing transcript, pages 9, 11) that his hypertension and heart disease are related to his service-connected hearing loss disability.  The Veteran has also attributed (November 2011 Board hearing transcript, page 14) a stroke that he suffered in January 1998 to his high blood pressure.

The Veteran's representative (November 2011 Board hearing transcript, page 13) has requested that a medical opinion be obtained in this case.  Based on the circumstances of this case, the Board finds that the Veteran should be scheduled for a VA examination that addresses the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any additional pertinent treatment records that have not been previously identified and obtained or submitted.  If any additional pertinent treatment records are identified, the AOJ should attempt to obtain those records and associate them with the claims file. 

2.  The Veteran should be scheduled for a VA heart disease examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current heart disease, including hypertension, had its onset during active service or manifested to a compensable degree within one year thereafter, or is otherwise related to the Veteran's active service.  The examiner is also asked to state whether the Veteran's heart disease, to include hypertension, is proximately related to or aggravated by, service-connected hearing loss.

The examiner is further asked to state whether the Veteran's January 1998 hospitalization (characterized as aphasia probably secondary to a stroke) is related to hypertension and/or heart disease, and is further asked to state what residuals, if any, the Veteran currently has related to the January 1998 stroke.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for heart disease, including hypertension, and entitlement to service connection for residuals of a stroke secondary to heart disease, including hypertension.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


